Exhibit 10.4

February 24, 2006

 

Re: Letter Agreement for Stock Option Grant and Acceptance Between

Nabi Biopharmaceuticals and XXXXXXXXXX

Dear XXXXXXXX:

I am pleased to report that for good and valuable consideration, receipt of
which is hereby acknowledged, Nabi Biopharmaceuticals, a Delaware corporation
(the “Company”), does hereby grant to you (the “Optionee”) an option to purchase
XXXXX shares of Common Stock of the Company (the “Option”), pursuant to the
terms of the Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), and
the terms and conditions set forth below. A copy of the Plan is attached hereto
and is incorporated herein in its entirety by reference.

The Optionee hereby accepts the Option subject to all of the provisions of the
Plan, and upon the following additional terms and conditions:

1. The price at which the shares of Common Stock may be purchased pursuant to
the Option is $3.83 per share, subject to adjustment as provided in the Plan.

2. (a) The Option shall expire at the close of business on the tenth anniversary
of the date hereof (the “Expiration Date”). Subject to the following provisions
of this Section 2 and to the provisions of the Plan, the Option shall be
exercisable, to the extent of the full number of shares covered hereby, before
said Expiration Date as follows: (i) if the Optionee is employed by the Company
on March 1, 2009; (ii) if the Optionee is employed by the Company upon a Change
of Control (as defined below); or (iii) in the event the Optionee’s employment
by the Company is terminated after March 1, 2008 by the Company without Cause
(as defined below) or by the Optionee for Good Reason (as defined below), less
at any time the number of shares as to which the Option has been exercised
previously. The Option shall not be exercised at all prior to March 1, 2009
(except to the extent provided in the Plan or this Section 2) or after the
Expiration Date.

(b) If the Optionee’s employment is terminated by the Company for “Cause”, the
Option shall terminate automatically and without notice to the Optionee on the
date the Optionee’s employment is terminated. As used herein, “Cause” shall mean
(i) illegal or disreputable conduct which impairs the reputation, good will or
business of the Company or involves the misappropriation of funds or other
property of the Company, (ii) willful misconduct by the Optionee or willful
failure to perform his or her responsibilities in the best interests of the
Company (including, without limitation, breach by the Optionee of any provision
of any employment, advisory, consulting, nondisclosure, non-competition or other
agreement between the Optionee and the Company or any subsidiary of the Company,
(iii) refusal or failure to carry out any employment duties reasonably assigned
to the Optionee other than by reason of death or disability, or
(iv) demonstrated negligence or gross inefficiency in the execution of the
Optionee’s employment duties for the Company. Any resignation in anticipation of
discharge for Cause that is accepted by the Company in lieu of a formal
discharge for cause shall be deemed a termination of employment for Cause for
purposes hereof.

(c) If the Optionee dies while employed by the Company or within ninety
(90) days after the Optionee ceases active employment due to disability, each
option held by the Optionee immediately prior to death may be exercised, to the
extent it was exercisable immediately prior to death, by the Optionee’s executor
or administrator or by the person or persons to whom the option is transferredby
will or the applicable laws of descent and distribution, at any time within a
one-year period beginning with the date of the Optionee’s death, but in no event
beyond the Expiration Date.

2000 Equity Incentive Plan



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 8(D) of Optionee’s Employment
Agreement effective as of XXXXXXXXXX, but subject to the provisions of
Section 2(d) of Optionee’s Change of Control Severance Agreement effective as of
XXXXXXXXXXX, if the Optionee’s employment with the Company terminates for any
reason other than Cause, Good Reason or death, all options held by the Optionee
that are not then exercisable, shall terminate. Options that are exercisable as
of the date employment terminates shall be exercisable by the Optionee during
the ninety (90) days following such termination, but only as to the number of
shares, if any as to which the Option was exercisable immediately prior to such
termination and in no event after the Expiration Date.

(e) In the event exercise of the Option shall require the Company to issue a
fractional share of Common Stock of the Company, such fraction shall be
disregarded and the purchase price payable in connection with such exercise
shall be appropriately reduced. Any such fractional share shall be carried
forward and added to any shares covered by future exercise(s) of the Option.

(f) A “Change of Control” shall be deemed to have taken place if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities; (ii) (A) a reorganization, merger or
consolidation, in each case, with respect to which persons who were shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities or (B) a
liquidation or dissolution of the Company; or (iii) as the result of a tender
offer, exchange offer, merger, consolidation, sale of assets or contested
solicitation of proxies or stockholder consents or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Company immediately before the Transaction shall cease to constitute a majority
of the Board of Directors of the Company or of any parent of or successor to the
Company immediately after the Transaction occurs.

(g) As used herein, “Good Reason” shall mean:

(i) The assignment to the Optionee of any duties inconsistent in any material
adverse respect with the Optionee’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as in effect
on March 1, 2008, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
from the Optionee;

(ii) Any reduction of the Optionee’s base salary or the failure by the Company
to provide the Optionee with an incentive compensation program, welfare
benefits, retirement benefits and other benefits which in the aggregate are no
less favorable than the benefits to which the Optionee was entitled prior to
March 1, 2008; or

(iii) The Company’s requiring the Optionee to be based at any office or location
more than 15 miles from that location at which he or she is employed on March 1,
2008, except for travel reasonably required in the performance of his or her
responsibilities.

3. The Option shall not be transferable other than by will or by the laws of
descent and distribution and shall be exercisable during the Optionee’s lifetime
only by the Optionee.

4. Option may be exercised only in writing and in the manner described in the
Nabi Biopharmaceuticals Stock Options Information Brochure and the Salomon Smith
Barney Automated Stock Access Program brochure, copies of which are attached
hereto.

2000 Equity Incentive Plan



--------------------------------------------------------------------------------

5. This Option shall not be treated as an incentive stock option.

6. Any brokerage fees or commissions, and all taxes are the responsibility of
the Optionee.

WITNESS the execution hereof as of this 24th day of February, 2006.

 

Nabi Biopharmaceuticals By  

 

  Thomas H. McLain, Chairman   Chief Executive Officer & President

By signing this Letter Agreement below, the Optionee hereby acknowledges and
agrees that he/she has read, understands and accepts and agrees to all of the
terms and conditions set forth herein and set forth in the Nabi 2000 Equity
Incentive Plan and, without limitation, expressly agrees to the provisions of
paragraph 2(d) set forth above.

 

 

Optionee Signature –

 

Print Name

2000 Equity Incentive Plan